                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                   February 11, 2020
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

KELLY CHINEDU UFELI,           §
                               §
       Plaintiff,              §
VS.                            § CIVIL ACTION NO. 2:19-CV-00106
                               §
TEXAS A & M UNIVERSITY SYSTEM, §
et al,                         §
                               §
       Defendants.             §

                        ORDER DENYING LEAVE TO AMEND

        Plaintiff Kelly Chinedu Ufeli has filed this motion for leave to file a second

amended complaint. (D.E. 34). Defendants Texas A&M University System and Texas

A&M University-Corpus Christi responded in opposition to the motion. (D.E. 40). For

the reasons discussed further below, Ufeli’s motion (D.E. 34) is DENIED.

   I.    BACKGROUND

        The record reflects that Ufeli filed his initial pro se complaint in April 2019. (D.E.

1). Defendants filed a motion to dismiss the complaint, to which Ufeli did not respond,

and Magistrate Judge B. Janice Ellington entered a memorandum and recommendation

(“M&R”) that recommended granting the motion in July 2019. (D.E. 11, 18). A week

later, during a telephonic hearing, Ufeli appeared and explained why he had been unable

to file a response. (See Minute Entry on July 26, 2019). Magistrate Judge Ellington

withdrew the M&R and gave Ufeli 21 days to file a response. (D.E. 20).

        Ufeli, now represented by counsel, subsequently filed a motion for leave to file an

amended complaint, which was granted. (D.E. 22, 23). In September 2019, Ufeli filed
his first amended complaint, which Defendants again moved to dismiss. (D.E. 24, 27).

Ufeli moved for an extension to respond and then, in November 2019, filed a response.

(D.E. 28, 30). Magistrate Judge Ellington entered a second M&R recommending that the

first amended complaint be dismissed. (D.E. 31). Ufeli moved for an extension of time

to file objections to the M&R, which was granted. (D.E. 32, 33). On January 6, 2020,

Ufeli filed both his objections to the M&R and the current motion for leave to file a

second amended complaint. (D.E. 34, 35). The district court adopted the M&R and

dismissed Ufeli’s first amended complaint, leaving only the pending motion to file a

second amended complaint. (D.E. 36).

   II.    DISCUSSION

         Ufeli moves to amend his complaint under Rule 15(a) of the Federal Rules of Civil

Procedure. (D.E. 34 at 1-2). His brief motion indicates only that the proposed second

amended complaint “cures such gaps and deficiencies” as were identified by the M&R

recommending dismissal of the first amended complaint. (Id. at 2). Ufeli states that

counsel has now had additional time with his case and that allowing a second amended

complaint would not be “unprecedented.” (Id.).

         Defendants respond that Ufeli’s motion should be denied on at least two grounds,

including undue delay and futility. (D.E. 40 at 3-6).

         Ufeli did not file a reply.

         Rule 15 provides that a party may amend his pleading once as a matter of course.

Fed. R. Civ. P. 15(a)(1). Otherwise, a “party may amend its pleading only with the

opposing party’s written consent or the court’s leave,” which the court “should give
                                         2
freely when justice so requires.” Fed. R. Civ. P. 15(a)(2).

       Determining when justice so requires rests within the sound discretion of a district

court. See Chitimacha Tribe of La. V. Harry L. Laws Co., Inc., 690 F.2d 1157, 1162 (5th

Cir. 1982) (citations omitted). A court’s discretion to grant to deny leave is extremely

limited by the bias of Rule 15(a) favoring amendment. Dussouy v. Gulf Coast Investment

Corp., 660 F.2d 594, 598 (5th Cir. 1981). Leave to amend should not be denied unless

there is a substantial reason to do so. Jacobsen v. Osbourne, 133 F.3d 315, 318 (5th Cir.

1998). There is a substantial reason to deny leave if the proposed amendment would

cause undue delay or prejudice to the non-movant, if it is motivated by bad faith or

dilatory motives, if there have been repeated failures to cure deficiencies with prior

amendment, or if the amendment is futile. Foman v. Davis, 371 U.S. 178, 182 (1962);

see also Martin’s Herend Imports, Inc. v. Diamond & Gem Trading, 195 F.3d 765, 770

(5th Cir. 1999); Wimm v. Jack Eckerd Corp., et al., 3 F.3d 137, 139 (5th Cir. 1993). In

exercising its discretion to deny leave to amend a complaint, a trial court may properly

consider: (1) an unexplained delay following an original complaint; and (2) whether the

facts underlying the amended complaint were known to the party when the original

complaint was filed. Matter of Southmark Corp., 88 F.3d 311, 316 (5th Cir. 1996).

       Here, Ufeli unduly delayed in seeking leave to file a second amended complaint.

Notably, Rule 15(a)(1)(B) allows a party to file a first amended pleading “21 days after

service of a responsive pleading or 21 days after service of a motion under 12(b), (e), or

(f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B). Although not directly applicable

here because Ufeli already filed his first amended complaint, the language of Rule
                                          3
15(a)(1)(B) is nevertheless instructive. Defendants filed their motion to dismiss the first

amended complaint on October 14, 2019, and Ufeli did not file the present motion for

leave to amend until January 6, 2020, which was 84 days later. (D.E. 27, 34). Rather

than filing the motion for leave to amend in response to the issues identified in the

Defendants’ motion to dismiss, Ufeli moved to extend, filed a response, waited until after

Magistrate Judge Ellington entered the M&R, and moved to extend again before filing

the motion in conjunction with objections to the M&R. This delay remains unexplained

as the motion states only that counsel has now had more time with the case, but it does

not state what counsel learned in this time or why he could not have learned it earlier.

(D.E. 34 at 2); Southmark, 88 F.3d at 316.

        Moreover, although the proposed second amended complaint features some new

factual allegations regarding the limits Ufeli’s disabilities imposed on his life, it primarily

rephrases the vague disability allegations from the first amended complaint, alleging that

Ufeli was “physically and emotionally Shut-Down” and was “depressed, despondent,

anxious, and emotionally incapacitated.” (D.E. 34-1 at 1, 5). Given that the same basic

disability allegations were in the first amended complaint and are central to the claims

raised in both complaints, these facts were plainly known by both Ufeli and counsel at the

time of the first amended complaint. See Southmark, 88 F.3d at 316. If counsel did not

have enough time to adequately prepare the first amended complaint, he could have

sought an extension at that time, a process he has used several other times throughout this

case.

        Finally, Ufeli’s delay would prejudice Defendants, who have now drafted two
                                           4
motions to dismiss, one of which was mooted when the court granted Ufeli leave to file a

first amended complaint and the other of which was granted. (See D.E. 36). To limit

such prejudice, Ufeli could have moved to amend in response to the arguments in the

motion to dismiss, but instead sought the best of both worlds by waiting to see what the

court’s conclusions would be before seeking leave to amend. Accordingly, it would be

inappropriate to grant leave to file a second amended complaint under these

circumstances.

   III. CONCLUSION

      Ufeli’s motion for leave to file a second amended complaint (D.E. 34) is DENIED.

      ORDERED this 11th day of February, 2020.


                                            ___________________________________
                                            Julie K. Hampton
                                            United States Magistrate Judge




                                           5
